Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 20200186819 A1).
Re claim 1, Xu discloses a moving-picture decoding device comprising: 
a spatial motion information candidate derivation unit configured to derive a spatial motion information candidate from motion information of a block neighboring a decoding target block in a space domain (Xu: Fig. 7, inter decoder 780; paragraph [0133], Motion vector prediction categories, such as spatial motion vector prediction, temporal motion vector prediction, and history-based motion vector prediction, etc.); 
a temporal motion information candidate derivation unit configured to derive a temporal motion information candidate from motion information of a block neighboring a decoding target block in a time domain (Xu: Fig. 7, inter decoder 780; paragraph [0133], Motion vector prediction categories, such 
a history-based motion information candidate derivation unit configured to derive a history-based motion information candidate from a memory for retaining motion information of a decoded block (Xu: Fig. 7, inter decoder 780; paragraph [0133], Motion vector prediction categories, such as spatial motion vector prediction, temporal motion vector prediction, and history-based motion vector prediction, etc.), 
wherein the history-based motion information candidate is compared with the spatial motion information candidate with respect to the motion information and is not compared with the temporal motion information candidate with respect to the motion information (Xu: paragraph [0137], In an embodiment, one or more redundancy checks between a candidate from a HMVP buffer and existing candidates from spatial and/or temporal neighboring positions can be removed, wherein in one example the motion vector predictor list does not perform a redundancy check between a possible history-based motion vector predictor and an existing temporal motion vector predictor in the motion vector predictor list.).
Claim 2 recites the corresponding moving-picture decoding method for use in the moving-picture decoding device of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 2.  Accordingly, claim 2 has been analyzed and rejected with respect to claim 1 above.
Claim 3 recites the corresponding non-transitory computer readable medium having stored thereon instructions that, when executed by at least one processor, cause the at least one processor to perform the moving-picture decoding method of claim 2.  Therefore, arguments analogous to those presented for claim 2 are applicable to claim 3.  Accordingly, claim 3 has been analyzed and rejected with respect to claim 2 above.
Claim 4 recites the corresponding moving-picture coding device for encoding the data that is decoded by the moving-picture decoding device of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Xu discloses both encoding (Xu: Fig. 6) and decoding (Xu: 
Claim 5 recites the corresponding moving-picture coding method for use in the moving-picture coding device of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 5.  Accordingly, claim 5 has been analyzed and rejected with respect to claim 1 above.
Claim 6 recites the corresponding non-transitory computer readable medium having stored thereon instructions that, when executed by at least one processor, cause the at least one processor to perform the moving-picture coding method of claim 5.  Therefore, arguments analogous to those presented for claim 5 are applicable to claim 6.  Accordingly, claim 6 has been analyzed and rejected with respect to claim 5 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482